Title: The Eastern Navy Board to the American Commissioners, 2 July 1778
From: Eastern Navy Board
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Navy Board Eastern Department BostonJuly 2d. 1778
We have the Honour to hand you by Capt. Ayres in the Arnold Packett, four Packetts Intrusted to our care for Conveyance by the Honble. Committee for Foreign Affairs. We also Inclose the Gazettes of this Town Since our last. We wish them Safe to your hands as we presume they will give you all the Important Intelligence of this Country. We shall trouble you no further than to Inform you, that Capt. Ayres has the honour to hold a Captains Commission in the American Navy, and to recommend him to your Notice as an officer upon all Occasions ready to render his best Services to his Country. He has Orders to receive his directions from you for his future Conduct. You will please to order him such Supplies as he may have occasion for. We have the Honour to be with the Greatest respect Your honours Most Obedient and most humble Servants
J Warren
Honble. Commissrs. of the United States of America
 
Addressed: The Honble: / The Commissioners from the United / States of America / Paris
Notation: James Warren Boston July 2d 78. Navy Board
